Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al (US 2004/0140261) in view of Chen et al (CN 105460912 A).
With respect to claim 1, Taylor et al disclose a method of mitigating the environmental impact of invasive Asian Carp including producing a fertilizer from Asian carp bones separated from Asian carp harvested from one or more bodies of water in which the Asian carp is invasive (see paragraphs 26 and 28). Taylor et al fail to specify treating a metal contaminated material with an effective amount of metal sorbent produced from Asian carp bones so as to form immobilized reaction products of the metal contaminated material and the metal sorbents. Chen et al disclose treating a metal contaminated material with an effective amount of metal sorbent produced from Asian Carp bones so as to form immobilized reaction products of the metal contaminated material and the metal sorbents (see the background section and content of the invention section in the machine translation of Chen et al). Previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). Furthermore, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id. at 417. In view of these holdings, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to combine the teachings of Chen with the teachings of Taylor, viz., such that metal contaminated material is treated with an effective amount of metal sorbent produced from Asian carp bones (thereby forming immobilized reaction products of the metal contaminated material and the metal sorbents), in order to yield the predictable result of sequestering heavy metals, as taught by Chen.
Concerning claim 14, Chen et al disclose a metal sorbent including at least 90% by weight of Asian carp bone particles (e.g., since the content of the invention section of Chen et al teach that “The fish bones can include at least one of perch, carp, crucian, silver carp, bighead, black carp, grass carp and bream or person is a variety of.”).
As to claim 15, Chen et al disclose the metal sorbent particles as being derived from fish other than Asian carp (e.g., perch, see the content of the invention section).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al (US 2004/0140261) in view of Chen et al (CN 105460912 A) as applied to claim 1 above and further in view of the article “Prospects for Fishery-Induced Collapse of Invasive Asian Carp in the Illinois River” by Tsehaye et al.
	With respect to claim 2, Taylor et al and Chen et al fail to specify the harvested invasive Asian carp as including small, sexually immature Asian carp so as to support recruitment 
overfishing. Tsehaye et al disclose harvested invasive Asian carp as including small, sexually immature Asian carp so as to support recruitment overfishing in order to substantially remove Asian Carp from a river (see the abstract). It would have been obvious to have modified the method suggested by Taylor et al and Chen et al so as to have included small Asian carp as suggested by Tsehaye et al in order to substantially remove Asian carp from a river.

Claims 3-5, 7, 10-13, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al (US 2004/0140261) in view of Chen et al (CN 105460912 A) as applied to claim 1 above and further in view of the article “Remediation of Uranium-contaminated Groundwater by Sorption onto Hydroxyapatite Derived from Catfish Bones” by Chattanathan et al.
With respect to claim 3, Chen et al disclose heating the Asian Carp bones to 90 °C to dry the bones to provide adsorption capacity for metals (see the content of the invention section of Chen et al). Chen et al fail to specify a process including heating the bones to a temperature of at least about 100 °C and milling the carp bones to provide adsorption capacity for uranium. Chattanathan et al disclose an alternative process for treating fish bones to provide adsorption capacity for uranium including heating the bones to a temperature of at least about 100 °C and milling the bones (see the abstract and the second paragraph of section 2.1 on page 2). It would have been obvious to have substituted the process of treating fish bones disclosed by Chattanathan et al for that employed in the combination suggested by Taylor et al and Chen et al in order to provide the predictable result of providing Asian carp bones having adsorption capacity for uranium as taught by Chattanathan et al.
Concerning claim 4, the sorbent particles produced by the process disclosed by Chattanathan et al will be uncharred since a heating temperature of 100 °C is employed to produce the sorbent.
Regarding claim 5, the sorbent particles produced by the process disclosed by Chattanathan et al will be substantially devoid of a foul fish odor since a heating temperature of 100 °C is employed to produce the sorbent. Chattanathan et al fail to specify the sorbent particles as “retaining associated organics”, however, such a modification would have been obvious in the case that the residual organics removal step employed by Chattanathan et al was not needed or desired.
As to claim 7, Chen et al fail to specify measuring the metal sorption capacity of a test sample of the metal sorbent. Chattanathan et al disclose measuring the metal sorption capacity of a test sample of the sorbent “see Table 1 on page 7) and suggest that such information enables determining an amount of adsorbent required to remove a particular amount of metal from a solution containing the metal. It would have been obvious to have modified the combination suggested by Taylor et al and Chen et al so as to have included the step of measuring the metal sorption capacity of a test sample of the metal sorbent as suggested by Chattanathan et al in order to enable determining an amount of adsorbent required to remove a particular amount of metal from a solution containing the metal.
With respect to claim 10, Taylor et al disclose obtaining the invasive Asian carp bones harvested from a body of water in which the carp is invasive (see paragraphs 26 and 28), and Chen et al disclose producing the metal sorbent by drying the Asian Carp bones to produce a metal sorbent having metal sorption capacity for treating metal contaminated material (see the background section and content of the invention section of Chen et al), and Taylor et al and Chen et al together suggest repeating the steps of obtaining, producing, and treating to mitigate the environmental impact of the invasive Asian carp (see the content of the invention of Chen et al and  paragraph 28 of Taylor et al). Chen et al fail to specify a process including milling the carp bones to provide adsorption capacity for uranium. Chattanathan et al disclose an alternative process for treating fish bones to provide adsorption capacity for uranium including drying the bones and milling the bones (see the abstract and the second paragraph of section 2.1 on page 2). It would have been obvious to have substituted the process of treating fish bones disclosed by Chattanathan et al for that employed in the combination suggested by Taylor et al and Chen et al in order to provide the predictable result of providing Asian carp bones having adsorption capacity for uranium as taught by Chattanathan et al.
Concerning claim 11, Chen et al disclose a metal sorbent including at least 50% by weight of Asian carp bone particles (e.g., since Chen et al teach that “The fish bones includes one kind in the fish bone of perch, carp, crucian, silver carp, bighead, black carp, grass carp, and bream or person is a variety of.”).
With respect to claim 12, Chen et al disclose the metal sorbent as having a metal sorbent capacity for metals (e.g., heavy metals, see the background section of Chen et al) but fail to specify the metal sorbent as having a metal sorbent capacity for uranium. Chattanathan et al disclose an alternative process for treating fish bones to provide adsorption capacity for uranium (see the abstract and the second paragraph of section 2.1 on page 2). It would have been obvious to have substituted the process of treating fish bones disclosed by Chattanathan et al for that employed in the combination suggested by Taylor et al and Chen et al in order to provide the predictable result of providing Asian carp bones having adsorption capacity for uranium as taught by Chattanathan et al.
Concerning claim 13, Chattanathan et al disclose that the metal sorbent prepared from fish bones as having an adsorption capacity for uranium (see Table 1 on page 7) but fail to specify treating the contaminated material at an application rate of 1%-10% by weight of the metal contaminated material, however, such a modification would have been obvious in order to provide an required mass of the metal sorbent for treating a particular mass of solution contaminated with particular concentration of uranium. 
With respect to claim 16, Chen et al fail to specify a process including heating the bones to a temperature of at least about 100 °C required to provide a metal sorbent substantially devoid of a foul fish odor. Chattanathan et al disclose an alternative process for treating fish bones including heating the bones to a temperature of at least about 100 °C (see the abstract and the second paragraph of section 2.1 on page 2). It would have been obvious to have substituted the process of treating fish bones disclosed by Chattanathan et al for that employed in the combination suggested by Taylor et al and Chen et al in order to provide the predictable result of providing Asian carp bones having adsorption capacity for metal such as uranium as taught by Chattanathan et al, the metal sorbent being substantially devoid of a foul fish order since it is made using a process that is substantially the same as that disclosed by applicant. 
Concerning claim 17, Chattanathan et al fail to specify the sorbent particles as “retaining associated organics”, however, such a modification would have been obvious in the case that the residual organics removal step employed by Chattanathan et al was not needed or desired.
As to claim 20, Chattanathan et al disclose measuring the metal sorption capacity of a test sample of the sorbent “see Table 1 on page 7).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al (US 2004/0140261) in view of Chen et al (CN 105460912 A) and the article “Remediation of Uranium-contaminated Groundwater by Sorption onto Hydroxyapatite Derived from Catfish Bones” by Chattanathan et al as applied to claim 7 above and further in view of the article “A Guide to Carbon Certification” by Yeggy. 
Regarding claim 8, Chattanathan et al fail to specify certifying the metal sorbent based on the measuring. It is well known in the art that adsorbents must be certified in order to be used to treat drinking water. For example, activated carbon must be certified before being used to treat drinking water (see Yeggy). It would have been obvious to have modified the method suggested by Taylor et al, Chen et al, and Chattanathan et al so as to have included the step of certifying the metal sorbent as known in the art in order provide for the treatment of drinking water.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al (US 2004/0140261) in view of Chen et al (CN 105460912 A) and the article “Remediation of Uranium-contaminated Groundwater by Sorption onto Hydroxyapatite Derived from Catfish Bones” by Chattanathan et al as applied to claim 3, and further in view of the article “Guidelines for the Carriage of Charcoal and Carbon in Containers” by IGP&I. 
Concerning claim 9, Taylor et al, Chen et al, and Chattanathan et al fail to specify packaging metal sorbent in a container configured to keep the metal sorbent dry and indicate a value representative of the invasive carp bone content in the metal sorbent. It is known in the art to ship a sorbent in a container configured to keep the sorbent dry and to indicate a value representative of the sorbent content in the sorbent in order to prevent contamination of the sorbent during shipping and to ensure identification active ingredients in the adsorbent (see IGP&I). It would have been obvious to have modified the method suggested by Taylor et al, Chen et al, and Chattanathan et al so as to have included the metal sorbent in a container configured to keep the sorbent dry and to indicate a value representative of the sorbent content in the metal sorbent as known in the art in order to prevent contamination of the sorbent during shipping and to ensure identification active ingredients in the adsorbent.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al (US 2004/0140261) in view of Chen et al (CN 105460912 A) and the article “Remediation of Uranium-contaminated Groundwater by Sorption onto Hydroxyapatite Derived from Catfish Bones” by Chattanathan et al as applied to claim 16 above and further in view of Parke et al (US 2005/0087495).
With respect to claim 19, Chen et al, and Chattanathan et al disclose uncharred invasive Asian carp bone particles but fail to specify the metal sorbent as being a blend of uncharred and charred Asian carp bone particles. Parke et al disclose that charred fish bone particles are capable of adsorbing metals and organics from water (see paragraph 21). It would have been obvious to have modified the combination of Taylor et al, Chen e tal, and Chattanathan et al so as to have included Asian carp fish bone particles that were charred as suggested by Park et al in order to enable for the removal of metals and organics from water.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al (CN104923159A) disclose a method for adsorbing heavy metals using fish bone char. Agwaramgdo et al (Fish Bones Proving Their Worth in the De-leadification of Contaminated Water) disclose a method of  removing lead from water using fish bones.

RESPONSE TO REMARKS
Applicant has argued that Taylor and Chen teach away from the claimed invention. (Remarks 6–8.) Respectfully, Applicant’s arguments are found unpersuasive. “A reference does not teach away . . . if it merely expresses a general preference for an alternative invention but does not 'criticize, discredit, or otherwise discourage' investigation into the invention claimed.” DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1327 (Fed. Cir. 2009). Rather, teaching away requires “clear discouragement” from implementing a technical feature. In re Ethicon, Inc., 844 F.3d 1344, 1351 (Fed. Cir. 2017). Applicant does not cite any portion of Taylor or Chen that criticizes or discredits the claimed invention.
Applicant has argued that there is no motivation to combine Taylor and Chen. (Remarks 8.) Examiner respectfully disagrees for the reasons provided in the rejections supra.
Applicant has argued that combining Taylor and Chen to arrive at the claimed invention is an exercise of impermissible hindsight. In response to Applicant’s argument that Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant has argued that the Declarations rebut a presumption of prima facie obviousness. (Remarks 9–10.) In assessing the probative value of the Declarations, Examiner has considered at least the following aspects:
(1)	The Nature of the Matter(s) Sought to be Established. The nature of the matters sought to be established in the Declarations appears to include, inter alia: (A) an evaluation of prior art references used in the rejections; and (B) whether or not it would have been obvious to combine these references.
(2)	The Strength of any Opposing Evidence. Declarants appears to have provided evidence in the form of opinion evidence. The opinion evidence per se does not appear to be factually supported. As such, said evidence does not appear to be entitled to any weight with regard to legal conclusions. See MPEP § 716(III).
(3)	The Interest of Declarants in the Outcome of the Case. As it applies to the instant case, both Declarants are named inventors on the present application. Thus, it is presumed that they may have a vested interest in the outcome of this case; and 
(4)	The Presence or Absence of Factual Support for Declarant’s Opinion. The Declarations do not appear to provide factual support for Declarant’s opinions.
Previously it has been held that a statement provided by one or more experts is inadequate to overcome a rejection based on prior art when there is no factual support for the statement. MPEP § 716(III). And after considering both Declarations as well as the considerations set forth in MPEP § 716, Examiner finds that the Declarations are insufficient to overcome the rejections of the claims under 35 U.S.C. § 103 as set forth in the Non-Final Office Action: because said Declarations fail to set forth facts. Additionally, the Declarations include statements which amount to an affirmation that the Declarant has never seen the claimed subject matter before; this is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof. See MPEP § 716.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–R, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/BRAD GORDON/Examiner, Art Unit 1773                       

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773